DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see REMARKS, filed 30 MARCH 2021, with respect to the objection to the DRAWINGS, the claim objection and the art rejection over VICKERS have been fully considered and are persuasive.  The objection to the DRAWINGS, the claim objection and the art rejection over VICKERS has been withdrawn. 
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance: 
In the REMARKS filed on 30 MARCH 2021, Applicant has asserted that the applied reference to VICKERS does not teach the microfluidic chip comprises a data component that comprises data as required by one of (a)-(c); Examiner agrees.  
The characterization previously made by the Examiner does not show the chip actually comprises the data component but the instrument.  The previous rejection is withdrawn. 
The Examiner has updated the search for a microfluidic chip comprising a data component, wherein said data comprises on or more of : (a) an indication that said microfluidic chip (50) has been used; (b) an indication of how many more times said microfluidic chip (50) may be used; and (c) information for diagnosing a fault, wherein said instrument (100) is configured to record said information onto said data component (20) of said microfluidic chip (50) when a fault occurs during mixing.  
Upon further searching and consideration, the overall instrument for mixing: comprising at least a microfluidic chip comprising a data component, wherein said data comprises on or more of : (a) an indication that said microfluidic chip (50) has been used; (b) an indication of how many more times said microfluidic chip (50) may be used; and (c) information for diagnosing a fault, wherein said instrument (100) is configured to record said information onto said data component (20) of said microfluidic chip (50) when a fault occurs during mixing is not found or suggest in the prior art. 
While VICKERS teaches most structural components of the instrument, there is nothing in the disclosure that would teach or suggest the microfluidic chip comprising a data component, and requires data required by one of (a)-(c). 
The Examiner is unable to provide rejection which would fairly teach or suggest the claimed invention especially the microfluidic chip comprising a data component that interacts with overall instrument itself. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 5, a period has been added to the end of the claim. 
In Claim 16, line 2, in the instance of ‘configured to be read’ has been changed to ‘configured to be read’.
Claims 1-3, 5, 6 and 9-21 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797